Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abraham Rosner on 6/14/2022.
The application has been amended as follows: 
Claim 9, line 3, delete “ represented by the following formula (1):


    PNG
    media_image1.png
    423
    1840
    media_image1.png
    Greyscale

wherein Ra , Rb , Rc , and Rd are the same as or different from each other, and are each -H, - F, -CH3, or -CF3; at least one of Ra , Rb , Rc , or Rd is -F or -CF3; and at least one of Ra , Rb , Rc , or Rd is -CH3”.

Upon entry of the amendment, the claim should read:

9. (currently amended):  An electrolyte solution comprising a solvent,
the solvent containing:
a compound (1);
and
a compound (2) represented by the following formula (2):

    PNG
    media_image2.png
    185
    1840
    media_image2.png
    Greyscale

wherein Re is a C1-C5 linear or branched alkyl or alkoxy group optionally containing an ether bond; Rf is a C1-C5 linear or branched alkyl group optionally containing an ether bond; and at least one of Re or Rf contains a fluorine atom; and
wherein the compound (1) includes at least one compound of any of the following formulae (1b)-(1f):

    PNG
    media_image3.png
    1278
    1840
    media_image3.png
    Greyscale
.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The cited prior art of record fails to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of the instant claim 9, wherein the compound (1) is selected from compound (1b) to (1f).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722